
	
		I
		112th CONGRESS
		1st Session
		H. R. 656
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Rush (for
			 himself, Mr. Honda,
			 Mr. Conyers, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To advance the mutual interests of the United States and
		  Africa with respect to the promotion of trade and investment and the
		  advancement of socioeconomic development and opportunity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 African Investment and Diaspora
			 Act.
		2.Declarations of
			 policyCongress makes the
			 following declarations of policy:
			(1)It is in the
			 interest of the United States to ensure that bilateral economic ties with
			 Africa are strong, robust, and diverse, in part because African countries
			 possess—
				(A)great pent-up
			 consumer demand and untapped human and natural resources, and many are now
			 considered next frontier economies;
				(B)some of the
			 world’s fastest growing economies, with a collective Gross Domestic Product of
			 $1,600,000,000,000 that is projected to double in the next 10 years;
				(C)combined consumer
			 spending power of almost $900,000,000,000, with $1,400,000,000,000 in projected
			 spending power in the next 10 years;
				(D)a 60-percent share
			 of the world’s total amount of uncultivated, arable land; and
				(E)a significant
			 percentage of the world’s strategic minerals and energy resources.
				(2)Africa represents
			 a potentially profitable destination for United States investors. According to
			 a United Nations Conference on Trade and Development study, return on
			 investment in African companies has averaged nearly 30 percent annually over
			 the past several years. Profitability and rates of growth among many African
			 firms have exceeded global averages, often by large proportions. As a result,
			 34 private investment funds are now active in Africa in diverse productive
			 sectors. A recent Global Competitiveness Report showed that several of Africa’s
			 largest economies receive high grades for innovation and business
			 sophistication.
			(3)Long-term United
			 States economic security interests will be better secured by ensuring United
			 States access to Africa’s vast natural and human resources, for which rapidly
			 rising global demand has created increasing competition between industrialized
			 countries and emerging market countries, such as Brazil, Russia, India, China,
			 and others, with respect to their efforts to exert political and economic
			 influence in and increase their economic cooperation and trade with African
			 countries. Such ties are growing apace; for example, the estimated value of
			 Chinese imports from Africa rose by over 693 percent between 2000 and 2009,
			 while the value of its exports to the region increased by 926 percent during
			 the same period, in comparison to a rise in United States imports from the
			 region of just under 200 percent and a rise in United States exports to the
			 region of 21 percent during the same period.
			(4)The United States
			 should continue to support efforts to foster socioeconomic development and
			 economic growth in Africa, including by—
				(A)pursuing efforts
			 to increase collaboration among United States Government departments and
			 agencies in order to more closely integrate and coordinate United States
			 programs and policies aimed at promoting trade and investment with Africa with
			 those intended to advance socioeconomic development and opportunity in
			 Africa;
				(B)fostering United
			 States private, public-private partnership, and other investments in Africa, as
			 well as other bilateral economic, technical, and social and cultural ties and
			 exchanges, both at the official level and between citizens, private sector
			 businesses, and civil society organizations;
				(C)supporting and
			 fostering citizen-led efforts to form business, technical, academic, and
			 sociocultural ties with Africans by working to promote the activities of
			 citizen groups that seek to advance such goals among other persons or
			 organizations engaged in socioeconomic development, business, and charitable
			 activities intended to bolster bonds between the United States and Africa;
			 and
				(D)supporting the
			 efforts of United States persons and groups with interests and ties to Africa
			 to foster and advance such ties and, in particular, the interests and efforts,
			 with respect to such objectives, of members of the African Diaspora in the
			 United States, in recognition, among other reasons, of—
					(i)the
			 longstanding and deep immigration ties between Africa and the United States,
			 including with respect to involuntary and other migrations of Africans to the
			 Americas in the 19th and earlier centuries, and to more recent migrations of
			 Africans to the United States;
					(ii)efforts by the
			 African Union to foster economic, technical, educational, and social ties
			 between its member states and the global African Diaspora;
					(iii)the status of
			 the African-American and broader African Diaspora community in the United
			 States as a large consumer and producer market and a potentially significant
			 United States counterpart segment for trade and investment related to Africa,
			 in particular with respect to commerce in Afrocentric goods and services and by
			 small- and medium-sized enterprises; and
					(iv)the
			 status of recent African immigrants as a growing, often economically well-off
			 professional and educational human resource and a community with diverse ties
			 to both American and African societies that is well placed to foster closer,
			 mutually beneficial economic, intellectual, and cultural ties between the
			 United States and African countries, including with respect to helping to
			 reverse the so-called brain drain or emigration of skilled,
			 educated persons from Africa, particularly in the science and technology,
			 education, and health sectors—a phenomenon that threatens to imperil African
			 productivity, economic growth, and global competitiveness necessary to improve
			 development and human welfare in Africa and undermine United States interests
			 in having robust and growing African countries with which to foster enduring
			 economic and political partnerships.
					3.PurposesThe purposes of this Act are to—
			(1)advance the mutual
			 interests of the United States and Africa with respect to the promotion of
			 trade and investment and the advancement of socioeconomic development and
			 opportunity, and to integrate and create interagency, whole-of-government
			 synergies within United States efforts to achieve these goals;
			(2)foster United
			 States trade with and investment in Africa that is more sectorally diverse, of
			 increased economic value, and grounded in free market principles;
			(3)foster United
			 States private, public-private partnership, and other investments in Africa
			 that hold the potential to both generate positive economic effects and result
			 in improvements in public infrastructure, health, education, and economic
			 competitiveness, and efforts to fulfill the Millennium Development Goals in
			 African countries;
			(4)deepen United
			 States-African economic, technical, and social and cultural ties, in particular
			 with respect to those between the peoples of Africa and the members of the
			 African Diaspora in the United States, United States and African civil society
			 groups, and small- and medium-sized business enterprises; and
			(5)facilitate the
			 mutual transfer and exchange of business, technical, and academic expertise
			 between Africa and the United States, in particular by encouraging and
			 facilitating the engagement and involvement of members of the African Diaspora
			 in the United States, among other United States citizens with ties to or
			 interests in Africa, in the achievement of such goals.
			4.Special
			 representative for United States-Africa trade, development, and diaspora
			 affairs, and related matters
			(a)Special
			 representative for United States-Africa trade, development, and diaspora
			 affairsNotwithstanding any other provision of law, the President
			 shall appoint a Special Representative for United States-Africa Trade,
			 Development, and Diaspora Affairs within the Department of State (in this Act
			 referred to as the Special Representative) not later than 180
			 days after the date of the enactment of this Act. The Special Representative
			 should be a person of distinction, culturally sensitive to the underserved
			 African Diaspora in the United States, with substantial experience in matters
			 of trade or economic development and in matters relating to African Diaspora
			 relations with Africa.
			(b)Office of United
			 States-Africa trade, development, and diaspora affairsNot later
			 than 180 days after the date of the appointment of the Special Representative
			 pursuant to subsection (a), the Secretary of State shall establish, within the
			 Department of State, the Office of United States-Africa Trade, Development, and
			 Diaspora Affairs (in this Act referred to as the Office). The
			 Special Representative shall serve as the head of the Office, and shall guide
			 and direct the work of Office staff.
			(c)Regional
			 centers
				(1)In
			 generalNot later than 180 days after the date of the
			 establishment of the Office pursuant to subsection (b), the Special
			 Representative shall establish 5 regional United States-Africa Trade,
			 Development, and Diaspora Affairs public outreach, education, and liaison
			 centers (in this Act referred to as centers), in a manner to be
			 determined by the Secretary of State and in accordance with the requirements
			 described in paragraph (2).
				(2)RequirementsThe
			 requirements referred to in paragraph (1) are the following:
					(A)A center shall be
			 established in each of the Northeastern, Southern, Plains and Midwestern,
			 Western, and Northwestern regions of the continental United States in order to
			 serve the population of each such region.
					(B)Each center shall
			 serve a population that is roughly equal in number to the population served by
			 each of the other centers.
					(C)Each center shall
			 be located in the city within each region that has the highest number of
			 members of the African Diaspora in the region.
					(D)The territory for
			 which the Western center has responsibility shall include Hawaii and the
			 territory for which the Northwestern center has responsibility shall include
			 Alaska.
					(d)Duties,
			 responsibilities, and functionsThe Special Representative and
			 the Office shall promote United States-African trade and investment relations
			 and foster socioeconomic development and economic growth, by—
				(1)coordinating and
			 convening a permanent interagency United States-Africa Trade and Development
			 Consultative Action Group (in this Act referred to as the
			 Group), which shall include representatives from—
					(A)the Office of the
			 United States Trade Representative;
					(B)the Trade and
			 Development Agency;
					(C)the Overseas
			 Private Investment Corporation;
					(D)the Export-Import
			 Bank of the United States;
					(E)the United States
			 Agency for International Development;
					(F)the Millennium
			 Challenge Corporation;
					(G)the Department of
			 Agriculture;
					(H)the Department of
			 Commerce;
					(I)the Department of
			 Energy;
					(J)the Small Business
			 Administration;
					(K)the Department of
			 Defense;
					(L)other Federal
			 departments and agencies, to be determined by the Special Representative, in
			 consultation with members of the Group described in subparagraphs (A) through
			 (K), on a temporary, permanent, or project-limited basis, based on the
			 technical, programmatic, fiscal, legal, or other needs or objectives of the
			 Group and its activities; and
					(M)within the context
			 of applied projects undertaken by Group ad hoc project committees, as described
			 in subsection (e), State and local governments, nongovernmental organizations,
			 public-private partnership entities, private businesses, and private
			 foundations;
					(2)designing and
			 implementing public outreach, education, and liaison programs and activities
			 intended to foster United States-African economic, technical, social, and
			 cultural ties, in particular with respect to—
					(A)building and
			 enhancing relationships between the peoples of Africa and the African Diaspora,
			 United States and African civil society groups, and small- and medium-sized
			 business enterprises in the United States and Africa; and
					(B)increasing the
			 participation of members of the African Diaspora and other minority groups in
			 the United States in United States trade, investment, and development
			 assistance programs relating to Africa;
					(3)facilitating and
			 increasing the number of international learning exchange, professional,
			 training, and educational programs between Africa and the United States, in
			 particular programs intended to promote trade, economic growth, or
			 socioeconomic development, including through coordination with the Bureau of
			 Educational and Cultural Affairs and the Special Representative for Global
			 Intergovernmental Affairs of the Department of State;
				(4)establishing a
			 publicly accessible database and information exchange mechanism through which
			 United States and African business, technical, and academic experts,
			 associations, and other institutions and organizations can establish and expand
			 professional ties, network, and undertake mutual exchanges of knowledge and
			 expertise related to business and economic development and, in particular,
			 provide means for members of the African Diaspora in the United States to
			 transfer information, skills, and expertise to their counterparts in Africa or
			 to help build the technical and professional capacities of African economic and
			 development institutions; and
				(5)liaising and
			 consulting with African governments, the African Union, African
			 intergovernmental subregional organizations, public-private partnership
			 entities, private businesses, nongovernmental organizations, private
			 foundations, and United Nations agencies with respect to matters of
			 Africa-related trade, economic development, and African-African Diaspora
			 relations, in order to determine—
					(A)African trade and
			 economic development priorities;
					(B)the nature and
			 scope of investments being made by African governments, private sector actors,
			 and other international donors; and
					(C)strategies for
			 effectively channeling and leveraging United States trade promotion,
			 capacity-building, and development resources and coordinating such resources
			 with investments from other sources.
					(e)Other matters
			 relating to duties, responsibilities, and functions
				(1)Of the
			 group
					(A)In
			 generalNotwithstanding their individual agency mandates and
			 activities, members of the Group shall design and propose integrated,
			 whole-of-government approaches for achieving United States Government trade and
			 development policy and program objectives as they relate to Africa, and agency
			 members of the Group shall collaboratively design and implement specific
			 applied projects and programs to achieve these objectives in practice, on an
			 interagency basis, wherever fiscally, technically, programmatically, or legally
			 advantageous, feasible, and permissible.
					(B)Ad hoc
			 project-related group committeesThe Special Representative may coordinate
			 and convene, as necessary, ad hoc project-related Group committees, made up of
			 2 or more members of the Group, to define and guide the execution of
			 interagency projects undertaken by members of an ad hoc project-related Group
			 committee.
					(C)MeetingsThe
			 Group shall meet in plenary on a quarterly basis, at a minimum, or more
			 frequently, as necessary, and at the ad hoc project-related Group committee
			 level, as frequently as necessary.
					(D)ReportsMembers
			 of the Group shall regularly provide the Special Representative detailed
			 information, data, reports, and other material pertaining to current or
			 prospective projects related to their agency or department trade and
			 development initiatives in Africa, and the Office shall make these reports
			 available to all members of the Group and to Congress in a centrally,
			 Internet-accessible digital database repository.
					(2)Of the
			 officeThe Office shall
			 review the information, data, reports, and other material submitted by members
			 of the Group, and shall propose to members of the Group, where fiscally,
			 technically, programmatically, or legally advantageous, feasible, and
			 permissible, ways of integrating, linking, or leveraging Group member agency
			 investments and projects that incorporate shared or similar objectives and, in
			 particular, projects that simultaneously foster trade or economic growth, and
			 socioeconomic development.
				(3)Of the special
			 representativeThe Special Representative may request and shall
			 receive in a timely manner any documents or data, whether in an electronic,
			 paper, or other format, from any member of the Group pertaining to any
			 Africa-related trade or development-related project with which the member is
			 involved or is funding or facilitating, with the exception of contractually or
			 proprietorialy protected documents.
				(4)Of regional
			 centersThe activities of regional centers shall support all
			 duties, responsibilities, and functions of the Special Representative and of
			 the Office, but shall principally focus on the objectives set out in paragraphs
			 (2), (3), and (4) of subsection (d).
				(f)Staff
				(1)In
			 generalThe Special Representative shall, from among individuals
			 described in paragraph (2), hire staff as appropriate to carry out this
			 section.
				(2)QualificationsIndividuals
			 described in this paragraph are individuals who—
					(A)are United States
			 citizens;
					(B)have a strong
			 knowledge of Africa;
					(C)have a strong
			 knowledge of United States-African relations; and
					(D)are fluent in
			 English and are proficient or fluent in one of the national nonindigenous
			 official languages spoken in Africa, including Spanish, French, or Portuguese,
			 or one or more indigenous official languages.
					5.Report
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter for 4 years, the President shall submit to
			 Congress a report on the implementation of this Act.
			(b)Matters To be
			 includedThe report required under subsection (a) shall—
				(1)describe the
			 impact of this Act on trade, investment, and job creation in the United States
			 and Africa and the impact of the role of the African Diaspora in the United
			 States in improving United States-Africa trade relations and economic
			 development progress in Africa; and
				(2)include
			 recommendations regarding possible changes to the duties, responsibilities, and
			 functions of the Special Representative, the Office, and the Group, and other
			 related recommendations as they pertain to strategies for effectively
			 implementing whole-of-government and interagency approaches to achieving United
			 States Government trade and development policy and program objectives as they
			 relate to Africa.
				6.DefinitionsIn this Act:
			(a)African
			 DiasporaThe term African Diaspora means the peoples
			 of African descent living outside Africa, irrespective of their citizenship and
			 nationality, who are willing to contribute to the development of Africa.
			(b)AfricaThe
			 term Africa refers to the entire continent of Africa, including
			 the countries of Comoros, Madagascar, and Seychelles.
			7.Authorization of
			 fundingFrom amounts
			 appropriated or otherwise made available for Diplomatic and Consular
			 Programs for fiscal years 2012 through 2016, $5,000,000 for each such
			 fiscal year is authorized to be made to carry out this Act.
		
